Case: 12-41150       Document: 00512211493         Page: 1     Date Filed: 04/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2013

                                     No. 12-41150                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



BRUCE GREEN,

                                                  Plaintiff-Appellant
v.

TRIMAC TRANSPORTATION, INCORPORATED,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:10-CV-444


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       For essentially the reasons articulated in the district court judgment, we
AFFIRM. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.